Citation Nr: 0638668	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  95-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The June 1995 rating decision found that the evidence of 
record did not more closely approximate the criteria for a 
disability rating greater than 20 percent under Diagnostic 
Code (Code) 6818.  38 C.F.R. § 4.97 (1996).  The Board issued 
a decision on this appeal in August 2005, in which it found 
that the evidence of record did not more closely approximate 
the criteria for a disability rating greater than 20 percent 
under Code  6818 or the amended Code 6843.  38 C.F.R. § 4.97 
(1996), 38 C.F.R. § 4.97 (2006) .  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for an Order Vacating 
the Board Decision (Joint Motion), in an April 2006 Order, 
the Court vacated the Board decision and remanded the matter.  
The case now returns to the Board for readjudication.  


REMAND

The veteran seeks an increased rating for service-connected 
residuals of a stab wound to the right chest, status post 
pneumothorax, with recurrent musculoskeletal chest pain and 
pleural thickening at the right costophrenic angle, currently 
evaluated as 20 percent disabling.

The record contains VA medical examination reports dated in 
May 1995, March 1998, and August 2002.  As discussed in the 
Joint Motion to the Court, neither opinion is sufficiently 
definitive for purposes of adjudicating the appeal.  

The Joint Motion noted that the veteran's service-connected 
residuals of stab wound had been evaluated by the Board under 
Code 6818, residuals of injuries to the pleural cavity, 
including gunshot wounds (in effect prior to October 7, 
1996), and Code 6843, other traumatic chest wall defect, 
pneumothorax, hernia, etc. (in effect after October 7, 1996).  
38 C.F.R. § 4.97.  It was indicated in the Joint Motion that 
the veteran's chest disability should have also been 
evaluated under Code 5301 through Code 5304, injury to Muscle 
Group I through Muscle Group IV.  38 C.F.R. § 4.73.  When 
readjudicating the issues on remand, the RO should consider 
whether application of these codes is appropriate.   

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  Here, 
the Court found that the Board erred in not ensuring that the 
record contained a medical opinion regarding whether or not 
the veteran sustained a disabling injury to his shoulder 
girdle muscles, groups I through IV, thus failing its duty to 
assist under 38 U.S.C.A. § 5103A(d).  

In this case, as stated in the Joint Motion, the duty to 
obtain a medical examination and opinion has been triggered.  
A remand is required to secure this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all necessary 
attempts to secure any additional medical 
records from the VAMC in Jackson, 
Mississippi dated after January 2002.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if the records 
are not available.  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine whether or not 
the veteran sustained penetrating or 
through and through injuries to any 
muscles in Group I through Group IV.  The 
RO should advise the veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for her claim.  

The claims folder must be made available 
for the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner should review 
all pertinent evidence in the claims 
folder.  The physical examination should 
include all tests and studies deemed 
necessary by the examiner.  

Based on current examination findings and 
review of the claims folder, the examiner 
is asked to state an opinion as to the 
existence and severity of penetrating or 
through and through injuries to any 
muscles in Group I through Group IV, the 
shoulder girdle and arm.  The examiner 
should supply a complete explanation for 
the opinion.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, the examination 
report should so state.

3.  After completing the additional 
necessary development, the RO should 
readjudicate the issues on appeal, to 
include consideration of all potentially 
applicable Diagnostic Codes, particularly 
codes 5301 through 5304.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



